Exhibit 10.69
CYTOKINETICS, INCORPORATED
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
     This Amended and Restated Executive Employment Agreement (this “Agreement”)
is made and entered into by and between Robert I. Blum (“Executive”) and
Cytokinetics, Incorporated, a Delaware corporation (the “Company”), effective as
of May 21, 2007 (the “Effective Date”).
BACKGROUND
     A. It is expected that the Company from time to time will consider a
possible acquisition by another company or other change of control. The Board of
Directors of the Company (the “Board”) recognizes that such consideration can be
a distraction to Executive and can cause Executive to consider alternative
employment opportunities. The Board has determined that it is in the Company’s
and its stockholders’ best interests to assure that the Company will have the
continued dedication and objectivity of Executive, notwithstanding the
possibility, threat or occurrence of a change of control of the Company.
     B. The Board believes that it is in the Company’s and its stockholders’ the
best interests of to provide Executive with an incentive to continue his or her
employment and to motivate Executive to maximize the value of the Company upon a
change of control for the benefit of its stockholders.
     C. The Board believes that it is in the Company’s the best interests to
provide Executive with certain severance benefits upon Executive’s termination
of employment following a change of control. These benefits will provide
Executive with enhanced financial security and incentive and encouragement to
remain with the Company notwithstanding a possible change of control.
     D. This Agreement is intended to supersede and replace in its entirety that
certain Executive Employment Agreement by and between the Company and Executive
dated May 21, 2007, in order to bring the compensation arrangements between the
parties into conformance with Section 409A (as defined below) and clarify
certain matters.
AGREEMENT
     The parties hereby agree as follows:
     1. Definition of Terms. The following capitalized terms referred to in this
Agreement will have the following meanings:
          (a) “Arbitration Agreement” means the Arbitration Agreement by and
between the Company and Executive, as may be amended from time to time, and any
successor agreement thereto.
Page 1 of 12

 



--------------------------------------------------------------------------------



 



          (b) “Benefit Plans” means plans, policies or arrangements that the
Company sponsors (or participates in) and that immediately prior to Executive’s
termination of employment provide Executive and/or Executive’s eligible
dependents with medical, dental, vision and/or financial counseling benefits.
Benefit Plans do not include any other type of benefit (including, but not by
way of limitation, disability, life insurance or retirement benefits). A
requirement that the Company provide Executive and Executive’s eligible
dependents with coverage under the Benefit Plans will not be satisfied unless
the coverage is no less favorable, taken as a whole, than that provided to other
Officers at the same time during the period Executive is entitled to receive
severance pursuant to this Agreement. The Company may, at its option, satisfy
any requirement that the Company provide coverage under any Benefit Plan by
reimbursing Executive’s premiums under Title X of the Consolidated Budget
Reconciliation Act of 1985, as amended (“COBRA”) after Executive has properly
elected continuation coverage under COBRA (in which case Executive will be
solely responsible for electing such coverage for his or her eligible
dependents).
          (c) “Cause” means any of the following:
               (i) Executive’s failure by to substantially perform Executive’s
duties with the Company (other than due to Executive’s incapacity as a result of
physical or mental illness for a period not to exceed 90 days);
               (ii) Executive’s engaging in conduct which is materially
injurious to the Company, its business or reputation, or which constitutes gross
misconduct;
               (iii) Executive’s material breach of this Agreement, the
Invention Agreement or any other agreements between Executive and the Company;
               (iv) Executive’s material breach, or act or omission in material
contravention of, the Company’s policies adopted by the Board or any committee
thereof, including, without limitation, the Company’s Code of Ethics, Insider
Trading Compliance Program, Disclosure Process and Procedures and Corporate
Governance Guidelines;
               (v) Executive’s conviction for or admission or plea of no contest
with respect to a felony; or
               (vi) Executive’s act of fraud against the Company,
misappropriation of material property belonging to the Company, or act of
violence against an officer, director, employee, contractor, agent or
representative of the Company;
          provided, however, that if any of the foregoing events in (i),
(iii) or (iv) are reasonably capable of being cured, such event will only be
deemed to be “Cause” if the Company has provided written notice to Executive
describing the nature of such event, and Executive fails to cure such event to
the Company’s reasonable satisfaction within thirty (30) days of his or her
receipt of such notice.
Page 2 of 12

 



--------------------------------------------------------------------------------



 



          (d) “Change of Control” means the occurrence of any of the following:
               (i) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or
               (ii) The consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the total voting power represented by the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation; or
               (iii) The consummation of the sale, lease or other disposition by
the Company of all or substantially all the Company’s assets.
               (iv) Any action or event occurring within a two-year period, as a
result of which fewer than a majority of the directors of the Company are
Incumbent Directors. “Incumbent Director” means a director of the Board who
either (A) is a director of the Board as of the Effective Date, or (B) is
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of those directors whose election or nomination did not
occur in connection with any transaction described in subsection (d)(i), (d)(ii)
or (d)(iii) above.
          (e) “Code” means the Internal Revenue Code of 1986, as amended.
          (f) “Disability” means that Executive has been unable to perform his
or her Company duties as the result of his or her incapacity due to physical or
mental illness, and such inability, at least twenty-six (26) weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and reasonably acceptable to Executive or
Executive’s legal representative. Termination resulting from Disability may only
be effected after at least thirty (30) days’ written notice by the Company of
its intention to terminate Executive’s employment. If Executive resumes the
performance of substantially all of his or her duties hereunder before the
termination of his or her employment becomes effective, the notice of intent to
terminate will automatically be deemed to have been revoked.
          (g) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (h) “Good Reason” means the occurrence of any one or more of the
following conditions, unless agreed to by Executive in writing or as set forth
below:

  (i)   A material diminution in the Executive’s base compensation;     (ii)   A
material diminution in the Executive’s authority, duties or responsibilities;

Page 3 of 12

 



--------------------------------------------------------------------------------



 



  (iii)   A material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Executive is required to report, e.g., a requirement
that the Executive report to a corporate officer or employee instead of
reporting directly to the board of directors of a corporation (or similar
governing body with respect to an entity other than a corporation);     (iv)   A
material diminution in the budget over which the Executive retains authority
prior to such change;     (v)   A material change in the geographic location at
which the Executive must perform the services (i.e., the relocation of
Executive’s place of employment to a location more than 50 miles from the
Company’s office location at the time of the Change of Control); or     (vi)  
Any other action or inaction that constitutes a material breach by the Company
or a successor entity of this Agreement;

provided that, to establish “Good Reason,” Executive must give written notice of
occurrence of the applicable event to the Company within ninety (90) days of the
initial existence of the condition. If such condition is not cured to
Executive’s reasonable satisfaction within thirty (30) days from the Company’s
receipt of such notice, then Executive may exercise Executive’s rights under
this Agreement to resign for Good Reason, provided that if Executive has not
exercised such right within forty-five (45) days of the date of such notice,
Executive will be deemed to have agreed to the occurrence of such event.
          (i) “Invention Agreement” means the Proprietary Information and
Invention Assignment Agreement by and between the Company and Executive, as may
be amended from time to time, and any successor agreement thereto.
          (j) “Officer” means an “officer” of the Company, as defined in
Rule 16a-1(f) under the Exchange Act.
          (k) “Section 409A” means Section 409A of the Code and the final
regulations and any guidance promulgated thereunder.
          (l) “Section 409A Limit” means two (2) times the lesser of:
(i) Executive’s annualized compensation based upon the annual rate of pay paid
to Executive during the Company’s taxable year preceding the Company’s taxable
year of Executive’s termination of employment as determined under Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; and (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Executive’s employment is terminated.
          (m) “Treasury Regulations” means Title 26 of the U.S. Code of Federal
Regulations.
Page 4 of 12

 



--------------------------------------------------------------------------------



 



     2. Term of Agreement. This Agreement will terminate upon the date that all
of the obligations of the parties hereto with respect to this Agreement have
been satisfied.
     3. At-Will Employment. The Company and Executive acknowledge that
Executive’s employment is and will continue to be at-will, as defined under
applicable law. If Executive’s employment terminates for any reason, including
(without limitation) any termination prior to a Change of Control, Executive
will not be entitled to any payments, benefits, damages, awards or compensation
other than as provided by this Agreement or by law.
     4. Duties and Scope of Employment.
          (a) Positions and Duties. As of the Effective Date, Executive will
serve as President and Chief Executive Officer of the Company. Executive will
render such business and professional services in the performance of his or her
duties, consistent with Executive’s position within the Company, as will
reasonably be assigned to him by the Board.
          (b) Obligations. While Executive is employed by the Company, Executive
will (i) perform his or her duties faithfully and to the best of his or her
ability and will devote his or her full business efforts and time to the
Company, and (ii) not engage in any other employment, occupation or consulting
activity for any material direct or indirect remuneration without the Board’s
prior approval.
     5. Compensation.
          (a) Base Salary. While Executive is employed by the Company, the
Company will pay Executive an annual salary as determined in the discretion of
the Board or any committee thereof. The base salary will be paid periodically in
accordance with the Company’s normal payroll practices and will be subject to
the usual, required withholding. Executive’s salary will be subject to review
and adjustments will be made based upon the Company’s normal performance review
practices.
          (b) Performance Bonus. Executive will be eligible to receive an annual
bonus and other bonuses, less applicable withholding taxes, as determined by the
Board or any committee thereof in the Board’s or such committee’s sole
discretion.
          (c) Equity Compensation. Executive will be eligible to receive stock
option grants, and other equity compensation awards, as determined by the Board
or any committee thereof in the Board’s or such committee’s sole discretion.
     6. Employee Benefits. While Executive is an employee of the Company,
Executive will be entitled to participate in the Benefit Plans currently and
hereafter maintained by the Company of general applicability to other Officers,
subject to any eligibility or other terms of such Benefit Plans. The Company
reserves the right to cancel or change the Benefit Plans it offers to its
employees at any time.
     7. Vacation. Executive will be entitled to vacation in accordance with the
Company’s vacation policy, with the timing and duration of specific vacations
mutually and reasonably agreed to by the parties hereto.
Page 5 of 12

 



--------------------------------------------------------------------------------



 



     8. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties as an employee of the
Company, in accordance with the Company’s expense reimbursement policy as in
effect from time to time.
     9. Severance Benefits.
          (a) Involuntary Termination Following a Change of Control. If within
eighteen (18) months following a Change of Control:

  (X)   (i) Executive terminates his or her employment with the Company (or any
parent or subsidiary of the Company) for Good Reason, or

  (ii)   the Company (or any parent or subsidiary of the Company) terminates
Executive’s employment for other than Cause; and

  (Y)   Executive signs and does not revoke a standard release of claims with
the Company in a form reasonably acceptable to the Company;

then Executive will receive the following severance from the Company:
               (i) Severance Payment. Executive will be entitled to (A) receive
continuing payments of severance pay (less applicable withholding taxes) at a
rate equal to Executive’s base salary rate, as then in effect, for a period of
twenty-four (24) months from the date of such termination, to be paid
periodically in accordance with the Company’s normal payroll policies; and (B) a
lump-sum payment equal to 100% of Executive’s target annual bonus as of the date
of such termination.
               (ii) Equity Awards. All of Executive’s then-outstanding equity
awards, including, without limitation, stock options and restricted stock
awards, will immediately vest and, if applicable, become exercisable, as to 100%
of such award.
               (iii) Continued Employee Benefits. Executive will receive
Company-paid coverage for Executive and Executive’s eligible dependents under
the Company’s Benefit Plans for a period equal to the shorter of (A) twenty-four
(24) months, and (B) such time as Executive secures employment with benefits
substantially similar, taken as a whole, to those provided under the Company’s
Benefit Plans at that time.
          (b) Timing of Severance Payments.
               (i) General. Any lump-sum severance payment to which Executive is
entitled will be paid by the Company to Executive in cash and in full, within
ten (10) calendar days after the date of the termination of Executive’s
employment as provided in Section 9(a), or if later, the effective date of the
release of claims, and any other severance payments will be paid in accordance
with normal payroll policies as provided in Section 9(a). If Executive should
die before all amounts have been paid, such unpaid amounts will be paid in a
lump-sum payment to
Page 6 of 12

 



--------------------------------------------------------------------------------



 



Executive’s designated beneficiary, if living, or otherwise to the personal
representative of Executive’s estate.
               (ii) Section 409A.
                    (A) Notwithstanding anything to the contrary in this
Agreement, if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s termination (other than due to death),
then the severance payable to Executive, if any, pursuant to this Agreement,
together with any other severance payments or separation benefits that are
considered deferred compensation under Section 409A (together, the “Deferred
Compensation Separation Benefits”) that would otherwise be payable within the
first six (6) months following Executive’s termination of employment, will
instead become payable on the first payroll date that occurs on or after the
date six (6) months and one (1) day following the date of Executive’s
termination of employment. All subsequent Deferred Compensation Separation
Benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following his or her termination but prior to the
six (6) month anniversary of his or her termination, then any payments delayed
in accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit. Each payment and benefit
payable under this Agreement is intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
                    (B) Any amount paid under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred
Compensation Separation Benefits for purposes of clause (i) above.
                    (C) Any amount paid under this Agreement that qualifies as a
payment made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit will not constitute Deferred Compensation Separation Benefits
for purposes of clause (i) above.
                    (D) The foregoing provisions are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. The
Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to Executive under Section 409A.
          (c) Voluntary Resignation; Termination for Cause. If Executive’s
employment terminates within eighteen (18) months following a Change of Control
(i) voluntarily by Executive other than for Good Reason or (ii) for Cause by the
Company, then Executive will not be entitled to receive severance or other
benefits, except for those as may then
Page 7 of 12

 



--------------------------------------------------------------------------------



 



be established under the Company’s then existing severance plans and Benefits
Plans or pursuant to other written agreements with the Company.
          (d) Disability; Death. If the Company terminates Executive’s
employment as a result of Executive’s Disability, or Executive’s employment
terminates due to his or her death, then Executive will not be entitled to
receive severance or other benefits, except for those as may then be established
under the Company’s then existing written severance and Benefits Plans or
pursuant to other written agreements with the Company.
          (e) Termination Apart from Change of Control. If Executive’s
employment terminates for any reason, either prior to the occurrence of a Change
of Control or after the eighteen (18) month period following a Change of
Control, then Executive will be entitled to receive severance and any other
benefits only as may then be established under the Company’s existing written
severance plans and Benefits Plans, if any, or pursuant to any other written
agreements with the Company.
          (f) Exclusive Remedy. If Executive’s employment terminates within
eighteen (18) months following a Change of Control, the provisions of this
Section 9 are intended to be and are exclusive and in lieu of any other rights
or remedies to which Executive or the Company may otherwise be entitled, whether
at law, tort or contract, in equity, or under this Agreement. Executive will be
entitled to no benefits, compensation or other payments or rights upon
termination of employment following a Change in Control other than those
benefits expressly set forth in this Section 9.
     10. Conditional Nature of Severance Payments.
          (a) Invention Agreement. If Executive is in material breach of the
Invention Agreement, including, without limitation, Executive’s obligations of
confidentiality and of non-solicitation contained in the Invention Agreement,
then upon such breach by Executive: (i) Executive will refund to the Company all
cash paid to Executive pursuant to Section 9 of this Agreement; and (ii) all
severance benefits pursuant to this Agreement will immediately cease.
          (b) Non-Competition. Executive acknowledges that the nature of the
Company’s business is such that if Executive were to become employed by, or
substantially involved in, the business of a competitor of the Company during
the twenty-four (24) months following the termination of Executive’s employment,
it would be very difficult for Executive not to rely on or use the Company’s
trade secrets and confidential information. Accordingly, to avoid the inevitable
disclosure of the Company’s trade secrets and confidential information,
Executive agrees and acknowledges that Executive’s right to receive the
severance payments set forth in this Agreement (to the extent Executive is
otherwise entitled to such payments) will be conditioned upon Executive not
directly or indirectly engaging in (whether as an employee, consultant, agent,
proprietor, principal, partner, stockholder, corporate officer, director or
otherwise), nor having any ownership interest in or participating in the
financing, operation, management or control of, any person, firm, corporation or
business that directly competes with the Company or is a customer of the Company
during such 24-month period. Notwithstanding the foregoing, Executive may own,
directly or indirectly, up to 2% of the capital stock of a company that directly
competes with the Company, provided such capital stock is traded on a
Page 8 of 12

 



--------------------------------------------------------------------------------



 



national securities exchange or through the automated quotation system of a
registered securities association. Upon any breach of this Section,
(i) Executive will refund to the Company all cash paid to Executive pursuant to
Section 9 of this Agreement; and (ii) all severance payments pursuant to this
Agreement will immediately cease.
     11. Golden Parachute Excise Tax Gross-Up. If the severance and other
benefits provided for in this Agreement or otherwise payable to Executive
constitute “parachute payments” within the meaning of Section 280G of the Code
and will be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then Executive will receive from the Company (i) an additional
cash payment sufficient to pay such  Excise Tax, and (ii) an additional payment
sufficient to pay the cumulative Excise Tax and  all cumulative federal and
state income taxes (including any interest and penalties imposed with respect to
such taxes) arising from the payments made by the Company to Executive pursuant
to this sentence ((i) and (ii) collectively, the “Gross-Up Payment”).  Unless
the Company and Executive otherwise agree in writing, the determination of
Executive’s Excise Tax liability and the amount of the Gross-Up Payment required
to be paid under this Section will be made in writing by the Company’s
accountants (the “Accountants”), which will provide detailed supporting
calculations both to the Company and Executive within thirty (30) days after the
Company’s receipt of notice from Executive that there has been a parachute
payment, or such earlier time as the Company requests.  Executive will receive
such Gross-Up Payment within thirty (30) days after receipt of the Accountants’
determination, but no later than the close of the calendar year following the
calendar year in which Executive pays the applicable Excise Tax to the Internal
Revenue Service (the “IRS”).  If the IRS determines that the Excise Tax incurred
by Executive is greater or lesser than the amount so determined by the
Accountants (“Overpayment” and “Underpayment,” respectively), each party agrees
to promptly make such additional payment, including interest and any tax
penalties, to the other party as the Accountants reasonably determine is
appropriate to ensure that the net economic effect to Executive under this
Section, on an after-tax basis, is as if the Excise Tax did not apply to
Executive; provided, however, that any Underpayment will be made to Executive no
later than the close of the calendar year following the calendar year in which
the Executive pays the Underpayment to the IRS.  For purposes of making the
calculations required by this Section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
interpretations of the Code for which there is a “substantial authority” tax
reporting position.  The Company and Executive will furnish to the Accountants
such information and documents as the Accountants may reasonably request in
order to make a determination under this Section.  The Company will bear all
costs the Accountants reasonably incur in connection with any calculations
contemplated by this Section. 
     12. Invention and Arbitration Agreements. Executive agrees and acknowledges
that the Invention Agreement and the Arbitration Agreement will continue in full
force and effect and Executive agrees to abide by the terms thereof.
     13. Successors.
          (a) The Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets will assume the obligations and rights under this Agreement and agree
expressly to perform the obligations under this Agreement
Page 9 of 12

 



--------------------------------------------------------------------------------



 



in the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession. For all purposes under
this Agreement, the term “Company” will include any successor to the Company’s
business and/or assets that executes and delivers an agreement setting forth the
assumption described above or that becomes bound by this Agreement by operation
of law.
          (b) Executive’s Successors. This Agreement and all rights of Executive
hereunder will inure to the benefit of, and be enforceable by, Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
     14. Notice.
          (a) General. Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Executive, mailed notices
will be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices will be addressed to its corporate headquarters, and all notices
will be directed to the attention of its Chief Executive Officer (or, if
Executive holds the position of Chief Executive Officer, then to the Company’s
General Counsel).
          (b) Notice of Termination. Any termination by the Company for Cause or
by Executive for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 14(a). Such notice will indicate the specific
termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than thirty (30) days after the giving of such
notice).
     15. Miscellaneous Provisions.
          (a) No Duty to Mitigate. Executive will not be required to mitigate
the amount of any payment contemplated by this Agreement, nor, except as
otherwise contemplated in this Agreement, will any such payment be reduced by
any earnings that Executive may receive from any other source.
          (b) Waiver and Modification. No provision of this Agreement will be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by Executive and by an authorized officer of the
Company (other than Executive). No waiver by either party of any breach of, or
of compliance with, any condition or provision of this Agreement by the other
party will be considered a waiver of any other condition or provision or of the
same condition or provision at another time.
          (c) Headings. All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.
          (d) Entire Agreement. This Agreement, the Invention Agreement and the
Arbitration Agreement constitute the entire agreement of the parties hereto with
respect to their
Page 10 of 12

 



--------------------------------------------------------------------------------



 



respective subject matter, and supersede in their entirety all prior
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of the parties with respect to such
subject matter.
          (e) Choice of Law. The laws of the State of California (without
reference to its choice of laws provisions that would lead to the application of
the laws of another State) will govern the validity, interpretation,
construction and performance of, and any disputes in connection with, this
Agreement.
          (f) Severability. If any provisions herein are found to be
unenforceable on the grounds that they conflict with applicable laws, the
parties intend that such provisions be replaced, reformed or narrowed so that
their original business purpose can be accomplished to the extent permitted by
law, and that the remaining provisions will not in any way be affected or
impaired thereby.
          (g) Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
          (h) Advice of Counsel; Understanding of Obligations. Each party
acknowledges that, in executing this Agreement, such party has had the
opportunity to seek the advice of independent legal counsel. This Agreement will
not be construed against any party by reason of the drafting or preparation
hereof. Executive represents that he or she has read and understood all of his
or her obligations under this Agreement, the Invention Agreement and the
Arbitration Agreement, and hereby confirms the reasonableness of the duration,
scope and geographic coverage of such obligations.
          (i) Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.
[The remainder of this page is intentionally left blank. The signature page
follows.]
Page 11 of 12

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below, to be effective as of the Effective Date.

                  COMPANY       CYTOKINETICS, INCORPORATED    
 
               
 
      By:   /s/ James H. Sabry    
 
         
 
   
 
               
 
      Name:   James H. Sabry, M.D., Ph.D.    
 
               
 
               
 
      Title:   Chairman of the Board    
 
               
 
               
EXECUTIVE
      By:   /s/ Robert I. Blum    
 
               
 
               
 
      Name:   Robert I. Blum    
 
               
 
               
 
      Title:   President and Chief Executive Officer    
 
               

Page 12 of 12

 